           Case 1:96-cr-01123-SHS Document 116 Filed 07/23/21 Page 1 of 1


Federal Defenders                                                               Southern District
                                                 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                          Tel: (212) 417-8700 Fax: (212) 571-0392


David E. Patton                                                            Southern District of N~w York
Executive Director                                                             Jennifer L. Brown
                                                                                Attorney-in-Charge



                                                  July 22, 2021
    BY EMAIL & ECF

    Honorable Sidney H. Stein
    United States District Judge
    Southern District of New York                      MEMO ENDORSED
    500 Pearl Street
    New York, NY 10007

               Re:   United States v. Alfred White,
                     96 Cr. 1123 (SHS)

    Dear Judge Stein:

           Without objection from the Government, I request an extension of time
    from July 23, 2021 to July 30, 2021 to file memoranda oflaw in support of
    Mr. White's pending motions. This one-week extension is necessary to gather
    additional information pertinent to Mr. White's motion for compassionate
    release.




                                                               a ck, Esq.
                                                   Assistant Fe ral Defender
                                                   (646) 315-1527


     Cc (by ECF):AUSA Jane Chong


    Defendant's request for an extension of time until July 30 to file his
    memorandum of law is granted.

    Dated: New York, New York
           July 23, 2021




                                                                                 .S.D.J.
